DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has indicated claims 2 - 17, and 19 - 26 read on the elected species. However, Claims 2-13 and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species Group I), there being no allowable generic or linking claim. Applicants amendment’s canceling claim 1 and changing the dependency of claims 2 - 13 (and subsequently, claims 19-24) do not overcome the grounds of the restriction as Claims 1 and 14 were indicated as generic. Claim 14 as amended is still generic to both species as it appears to include the same limitations as previously presented, merely without the shorthand reference to now canceled claim 1. The species still lack unity of invention because even though the inventions of these groups now require the technical feature as set forth in Claim 14, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tippey and Nielson. See the rejection of Claim 14 below.
  Election was made without traverse in the reply filed on 5/13/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the backsheet, topsheet, and absorbent core of claim 14, and the pocket being positioned over at least a portion of the absorbent core, with the core being interposed between said pocket and then skin of a subject when the absorbent article is worn as stated in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 15 and 16 are objected to because of the following informalities: 
Claim 15 recites “a  removable clip-on data processing module” in lines 1-2. This appears to be the same clip-on data processing module recited in claim 14; however the language of claim 15 may imply a second data processing module.
Claim 16 recite “its perimeter” and “its garment facing outer surface”, and “its skin facing inner surface”. The pronoun “its” should be replaced with the structure to which Applicant is referring to in order to avoid confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tippey et al. (US 2008/0057693 A1), hereinafter Tippy, in view of Nielson (WO 02/101679 A1).

Regarding claim 14, Tippey teaches an absorbent article suitable for detecting a wetness event therein and/or risk of exudate leakage therefrom (Figs. 4 and 5; Abstract; Paragraph 92 also describes detecting of liquid), said absorbent article comprising:
a liquid impermeable backsheet (Paragraphs 20 and 91);
a liquid permeable topsheet (Paragraph 20); and
an absorbent core interposed between said backsheet and topsheet (Paragraphs 20, 95, and 99-100),
wherein said backsheet comprises a substrate (Figs. 1, 1A, and 3, elements 28 and 32; Paragraphs 28-29) comprising a first surface proximal to a body facing side of the absorbent article and a second surface opposite said first surface and arranged proximal to a garment facing side of said absorbent article (the sides are inherent to the flat substrate), said substrate comprising  plurality of sensor tracks disposed on a first surface (elements 22 and 22a; Paragraphs 4 and 21 describe circuit paths; Fig. 3 explicitly shows circuit paths 22 on body facing surface 32) wherein said sensor tracks are in electrical communication with a data-processing module (Fig. 5, elements 24, 30, and 68; Paragraphs 20, 30, 85, and 94) when connected at a position proximal to a first end of the substrate such to form a closed electrical circuit (Figs. 4 and 5), characterized in that said substrate comprises one or more slits (Paragraph 32 indicates how bond path 30 extends through the substrate, thus creating slits).
	Tippey does not explicitly teach the data processing module being clip-on, or an insulating layer placed over said first surface to sandwich at least a portion of said sensor tracks therebetween, and in that a pocket is formed between said first surface and said insulating layer at least proximal to said first end, said pocket being in fluid communication with said slits and arranged to retain at least a portion of said data processing module therein.
	In the same field of endeavor, Nielson teaches an absorbent article suitable for detecting a wetness event therein and/or risk of exudate leakage therefrom (Figs. 2B and 3; Abstract), said absorbent article comprising: a clip-on data processing module when connected at a position proximal to a first end of the substrate such to form a closed electrical circuit (elements 500 and 610; Page 17, lines 12 - 14 , Page 21, lines 11 - 19, and Page 23, lines 10 - 14; also see Fig. 5B) and an insulating layer placed over a first surface to sandwich at least a portion of sensor tracks therebetween (Figs. 1, 2A, 3B, and 5A, element 300; Page 19, lines 13 - 27 describe how the layer 300 is impermeable, i.e. fluid insulating).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing module of Tippey to be clip-on as taught by Nielson. Doing so would be advantageous in providing a releasable connection between the module and the rest of the device in the manner described in Nielson (Page 21, lines 11 - 19).
	Further, doing so would be obvious since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
	It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tippey to comprise the insulating layer of Nielson. Doing so would thus form a pocket between said first surface and said insulating layer at least proximal to said first end, said pocket being in fluid communication with said slits and arranged to retain a portion of said data processing module therein (see annotated Fig. 3 of Tippey; the insulating layer would at the very least be at the proximal end of the tracks in the same manner as shown in Nielson; the connecting portion 30 forming a portion of the data processing module).
	


    PNG
    media_image1.png
    323
    612
    media_image1.png
    Greyscale


	Regarding claim 15, the combination of  Tippey and Nielson substantially disclose the invention as claimed.
	As previously stated, Nielson teaches a removable clip-on data processing module. Tippey further discloses said data processing module having a plurality of exposed electrically conductive terminals capable of directly contacting central and side tracks of the plurality of sensor tracks (Figs. 1 and 1A show conductive bods 30 which contact tracks 22, said tracks forming central and side tracks).

	Regarding claim 16, the combination of  Tippey and Nielson substantially disclose the invention as claimed.
	As stated above, the combination of Tippey and Nielson teach at least a portion of the clip-on data processing module being retained within the pocket, and said pocket being delimited along its garment facing surface by the garment facing surface of the substrate, and along its skin facing inner surface by the insulating layer (see annotated Fig. 3 above which shows the incorporated insulating layer being above i.e. skin facing side of the pocket, and the garment facing side being delimited by the substrate 28), wherein said portion comprises the exposed electrically conductive terminals (annotated Fig. 3 shows exposed terminals 30 within said pocket).
	Nielson further teaches the pocket being delimited along its perimeter by a bonding seal (Figs. 3B and 5, element 306; Page 31, lines 27 - 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tippey and Nielson to comprise the bonding of Nielson. Doing so would thus comprise the pocket being delimited along its perimeter by a bonding seal. Doing so would be advantageous in helping to maintain contact with the insulating layer (Page 31, lines 27 - 42 of Nielson).

	Regarding claim 17, the combination of  Tippey and Nielson substantially disclose the invention as claimed.
	Tippey indicates that the absorbent core extends across the whole topsheet (Paragraph 99) and thus would be positioned such that the pocket would be positioned over at least a portion of the absorbent core with the core being interposed between said pocket and the skin of a subject when the absorbent article is worn such that when the clip-on data processing module is inserted into the pocket,  the absorbent core provides a cushioning layer between said module and said skin of the patient.
	Nielson also teaches having a pocket positioned over at least a portion of the absorbent core with the core being interposed between said pocket and the skin of a subject when the absorbent article is worn such that when the clip-on data processing module is inserted into the pocket,  the absorbent core provides a cushioning layer between said module and said skin of the patient (Figs.3A and 3B shows absorbent 350; Fig. 2B shows how said absorbent core would be between the module and the patient; also see Page 19, lines 16-27).

	Regarding claim 25, the combination of  Tippey and Nielson substantially disclose the invention as claimed. Tippey further teaches the absorbent article being a disposable diaper (Paragraph 19).

	Regarding claim 26, the combination of  Tippey and Nielson substantially disclose the invention as claimed. Tippey further teaches the number of terminals is at least the same number of said central tracks and side tracks (Fig. 5 shows terminals 30 and 30a for tracks 22 and 22a respectively)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ales, III et al. (US 7,649,125 B2) teaches a highly analogous absorbent article with a clip on module (Fig. 2).
Janszen (US 6,200,250 B1) teaches a highly analogous absorbent article with a clip on module and pocket (Fig. 19).
Johnson (US 5,469,145 A) teaches an absorbent article having an insulating layer covering a central track.
Toth et al. (US 2015/0335288 A1) teaches a clip on module with a garment having slits and multiple terminals (Fig. 12c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781